BIGGS, Circuit Judge
(dissenting).
The appellants by the allegations of their libel against the M. S. “Estrella” claim that their contracts of employment terminated under the Norwegian law after notice given by them when the master of the M: S. “Estrella” took that ship into Seville, Spain, thereby subjecting the appellants to the risks of war. They claim all pay due them in accordance with the provisions of R.S. § 4530; Dec. 21, 1898, c. 28, § 5, 30 Stat. 756; Mar. 4, 1915, c. 153, § 4, 38 Stat. 1165; June 5, 1920, c. 250, § 31, 41 Stat. 1006, 46 U.S.C.A. § 597, and *738further sums equal to two days’ pay for each and every day on which payment was delayed pursuant to R.S. § 4529; Dec. 21, 1898, c. 28, § 4, 30 Stat. 756; Mar. 4, 1915, c. 153, § 3, 38 Stat. 1164, 46 U.S.C.A. § 596. The provisions of R.S. 4529 are applicable to foreign seamen on a foreign vessel. The Sonderborg, 4 Cir., 47 F.2d 723, certiorari denied Akties, Dampski-bsselskabet Donnenborg v. Mikkelsen, 284 U.S. 618, 52 S.Ct. 7, 76 L.Ed. 527. The provisions of R.S. § 4530 are applicable to foreign seamen by the statute’s express terms.
As stated by Circuit Justice Story in The Jerusalem, 13 Fed.Cas. pp. 559, 562, No. 7,293, “It is a general rule, that foreign contracts are to be construed according to the law of the place where they are made, or to be executed.” In the case at bar the contracts of employment of the appellants were made in Norway and were to be executed upon the “Estrella”, a ship under Norwegian registry. In the opinion of the court in The Jerusalem, Circuit Justice Story went on to state, “ * * * I do not perceive the hardship of compelling a party to perform his engagements according to the construction, which the courts of his own country would put upon them. In respect to maritime contracts, there is still less reason to decline the jurisdiction, for in almost all civilized countries, these are in general substantially governed by the same rules.” The Belgen-land, 114 U.S. 355, 366, 5 S.Ct. 860, 29 L.Ed. 152.
I can see no reason why the law of Norway, alleged to be part of the contracts of employment of the appellants, would not be cognizable in a district court of the United States, and if so why that law would not serve as an adequate basis for the appellants’ claims for wages, enforcible, not only by comity (see Hilton v. Guyot, 159 U.S. 113, 16 S.Ct. 139, 40 L.Ed. 95), but also by way of carrying out the intent of the treaty between the Kingdom . of Norway and the United States. 47 Stat. Part 2, 2135, 2136, 2152, Treaty Series 852.
Upon the other hand, assuming that the Consular Court of Norway in Philadelphia would effect by comity the provisions of R.S. §§ 4529 and 4530, a matter concerning which doubt may be entertained since the rights given seamen thereunder are neither part of their contracts of employment nor transitory in nature, none the less the Consular Court could scarcely give to the appellants the equivalent of the right afforded to them by their suit at bar since the recovery of the appellants, if any, is protected in the suit at bar by a libel and bond. Doubt as to whether or not the Consular Court of Norway would enforce by comity the rights accrued to the appellants by virtue of the provisions of Sections 4529 and 4530 is increased by examination' of the affidavit of the Norwegian Consul at Philadelphia in which it is set forth that by Royal Decree based upon a cited Norwegian statute (L.S. Section 33, 5) any seaman who causes a dispute “respecting the service to be brought before a foreign tribunal” is subject to dismissal.
It must be borne in mind that the cause came before the District Court upon a peremptory exception to the libel and that therefore the allegations contained in the libel must he taken to be true. So regarding them, I am unable to perceive any matter within the four corners of the libel which should have moved the discretion of the District Judge to its dismissal. The allegations of the libel would seem to lead discretion to a precisely contrary conclusion. The dismissal of the libel therefore in effect constitutes a holding that where, in the words of the treaty, concurrent jurisdiction of “issues concerning the, adjustment of wages and the execution of contracts relating "thereto” exists between a district court of the United States and a Consular Court of Norway the district court of the United States must not take jurisdiction. I cannot believe that such a conclusion constitutes a proper exercise of judicial discretion. Upon the contrary, I believe it would lead to injustice and for this reason I must respectfully dissent from the opinion of the majority.
In my opinion the decree of the District Court dismissing the libel should be reversed and the libel should be reinstated with costs to the appellee, with instrüctions to the court below to proceed in due course. Facts then may or may not appear which may move the court in the proper exercise of its discretion to a dismissal of the proceedings.